            Case 1:18-cv-11953-FDS Document 9 Filed 10/30/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF MASSACHUSETTS


Joel Mateo,

               Plaintiff,                            Civil Action No.: 1:18-cv-11953-FDS

v.                                                   JURY TRIAL DEMANDED

University System of New Hampshire and
Frances Canning,

               Defendants.


                            DEFENDANTS’ MOTION TO DISMISS

       NOW COME the Defendants, University System of New Hampshire and Frances

Canning (“Ms. Canning”) (collectively, the “Defendants”), by and through their attorneys,

Devine, Millimet & Branch, Professional Association, and hereby respectfully submit this

Motion to Dismiss. In support of their Motion, Defendants state as follows:

       1.      The Plaintiff, Joel Mateo (“Plaintiff”), has filed a four (4) count Complaint arising

from his withdrawal from the University of New Hampshire School of Law (“UNH Law”) while

under investigation for violating the school’s code of conduct. The counts include a federal

claim brought pursuant to 42 U.S.C. § 1983 for due process violations under the Fourteenth

Amendment, and common law claims for defamation, negligent infliction of emotional destress,

and intentional infliction of emotional distress.

       2.      The Defendants now move to dismiss the Complaint in its entirety for lack of

personal jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2).

       3.      In the alternative, the Defendants move to dismiss the common law defamation

claim for failure to state a claim upon which relief can be granted pursuant to Federal Rule of
             Case 1:18-cv-11953-FDS Document 9 Filed 10/30/18 Page 2 of 3



Civil Procedure 12(b)(6), and request that this Honorable Court transfer this case to the District

of New Hampshire pursuant to 28 U.S.C. § 1404(a).

       4.       In further support of its Motion, Defendants rely upon and incorporate herein by

reference Defendants’ Memorandum of Law in Support of Motion to Dismiss.

       WHEREFORE, the Defendants respectfully request that this Honorable Court:

       A.       Dismiss this Complaint in its entirety for lack of personal jurisdiction;

       B.       Alternatively, dismiss the defamation claim for failure to state a claim and

transfer the remaining claims the United States District Court for the District of New Hampshire

pursuant to 28 U.S.C. § 1404(a); and

       C.       Grant Defendants such other and further relief as this Court deems just and

equitable.




                                                        Respectfully submitted,

                                                        UNIVERSITY SYSTEM OF
                                                        NEW HAMPSHIRE and
                                                        FRANCES CANNING

                                                        By their attorneys,

                                                        DEVINE, MILLIMET, & BRANCH
                                                        PROFESSIONAL ASSOCIATION


Dated: October 30, 2018                            By: /s/ Christopher Hawkins
                                                      Christopher Hawkins, Esq. (Bar No. 568797)
                                                      111 Amherst Street
                                                      Manchester, NH 03101
                                                      (603) 669-1000
                                                      chawkins@devinemillimet.com




                                                 - 2-
          Case 1:18-cv-11953-FDS Document 9 Filed 10/30/18 Page 3 of 3



                                    CERTIFICATE OF SERVICE

       I hereby certify that this pleading was served this day, via electronic transmission in
accordance with the ECF filing procedures.



Dated: October 30, 2018                                /s/ Christopher Hawkins
                                                       Christopher Hawkins, Esquire




                                                - 3-
